                      Case 4:19-cv-06785-KAW Document 3 Filed 10/21/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        California

                         Samuel Love
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )       Civil Action No. 4:19-cv-6785-KAW
    Buth-Na-Bodhaige, Inc., a Virginia Corporation; and           )
                       Does 1-10                                  )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Buth-Na-Bodhaige, Inc., a Virginia Corporation
                                         c/o C T CORPORATION SYSTEM
                                         818 West Seventh Street Suite 930
                                         Los Angeles, California 90017




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (nott counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Amanda Seabock, Esq., SBN 289900
                                         8033 Linda Vista Road, Suite 200
                                         San Diego, CA 92111
                                         Phone:(858)375-7385;(888)422-5191 fax



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURTST
                                                                                             ATE
                                                                                                S DISTR
                                                                                                       IC
                                                                                                         T
                                                                                       D
                                                                                        Susan Y. Soong
                                                                                                                 CO
                                                                                  E
                                                                                IT




                                                                                                                   UR
                                                                              UN




                                                                                                                     T
                                                                              N O RT




                                                                                                                     NI A




Date:      10/22/2019
                                                                                                                  OR
                                                                                HE




                                                                                                                 IF




                                                                                       N                         L
                                                                                       R




                                                                                           DI               A
                                                                                                           Signature
                                                                                                S T RI T O F C
                                                                                                      C              of Clerk or Deputy Clerk
